Luby’s, Inc.
13111 Northwest Freeway
Suite 600
Houston, Texas 77040
____________________________________________________________________________________




August __, 2020


Personal and Confidential


__________________
__________________
__________________


RE: Severance Agreement


Dear __________________:


In recognition of your critical contributions to Luby’s, Inc. (the “Company”), I
am pleased to inform you of the Company’s agreement to provide you with
severance protection, effective upon your agreement with the terms of this
letter (“Agreement”). This Agreement includes and incorporates all of the terms
and conditions set forth in the attached Appendix. We hope that by providing you
with this enhanced severance protection, you can maintain focus on the Company’s
efforts.


Under the terms of this letter, if the Company terminates your employment
without Cause (as defined in the attached Appendix) or you terminate your
employment for Good Reason (as defined in the attached Appendix) and in either
case you cease to be employed by the Company or its subsidiaries or successors,
the Company or its successor will provide for severance protection at _____ of
your annual rate of base salary (the “Separation Pay”); except that you will not
be entitled to Separation Pay if you are offered, but decline, comparable
employment by a successor to all or a part of the Company’s business. For the
purpose of the preceding sentence, comparable employment must include
compensation not materially less than your current compensation and not require
a change by more than 50 miles in the geographic location at which you must
perform your duties and services.


If the Company or one of its subsidiaries is required to pay severance or
termination benefits to you under any other plan, agreement or arrangement, or
by law, but not including bonus or other incentive or performance-based payments
including the Bonus Opportunity Agreement, the Separation Pay payable to you
under this Agreement will be reduced by the amount of the required severance or
termination benefits required to be paid to you under such other plan, agreement
or arrangement, or by law. This provision is intended to prevent duplication of
benefits and is not intended to permit an alteration in the time or form of the
Separation Pay payable under this Agreement. For the avoidance of doubt, the
acceleration of vesting or receipt of previously earned equity awards pursuant
to the Luby’s Incentive Stock Plan shall not reduce the Separation Pay.


This Agreement is confidential and should not be discussed with anyone other
than your family members and your financial and legal advisors. These
individuals must also keep the terms of the Agreement confidential.


On behalf of the Company, I want to thank you for your service and look forward
to your continued contributions.


Very truly yours,




Christopher J. Pappas
President and CEO





--------------------------------------------------------------------------------



Accepted and Agreed:


[Employee]




By: _____________________________________


Name: ______________________________
Date: ______________________________











--------------------------------------------------------------------------------



Appendix
Severance Agreement


1.Eligible Qualifying Terminations. In the event the Company terminates your
employment without Cause or you terminate your employment for Good Reason, and
in either case you do not continue in employment with the Company or its
subsidiaries or successors, and if you satisfy the requirement set forth in
Section 2 of this Appendix, Waiver and Release (a “Qualifying Termination”), you
shall be eligible to receive the Separation Pay specified in this Agreement. You
will not be eligible for Separation Pay under this Agreement in the event of the
termination of your employment with the Company for Cause, as a result of your
resignation other than for Good Reason or by reason of your death or Disability.
You will also not be eligible for Separation Pay if you continue employment with
a successor to all or a portion of the Company’s business or if you are offered,
but decline, comparable employment by a successor to all or a part of the
Company’s business.


2.Waiver and Release. To be eligible for the Separation Pay specified by this
Agreement, you must sign and not revoke a waiver and release of all claims
arising out of (i) your employment with the Company, and (ii) your termination
of employment from the Company, on a form reasonably satisfactory to the Company
and provided to you, before the deadline specified by the release.


3.Non-Disparagement. By accepting any Separation Pay under this Agreement, you
agree and covenant not to disparage the Company, its directors, its officers or
its employees; provided, however, this covenant shall not prohibit you from
reporting possible violations of federal laws or regulations to any governmental
agency or entity, including, but not limited to, the Securities and Exchange
Commission.


4.Cause. For purposes of this Agreement, “Cause” means any of the following: (i)
your willful failure, for a period of at least 10 calendar days following a
written warning, to substantially perform your duties or the lawful instructions
of the Company or one of its Subsidiaries in a manner deemed satisfactory to the
Company; (ii) your failure to follow a lawful written directive of the Company’s
Chief Executive Officer, your supervisor or the Company’s Board of Directors;
(iii) your willful violation of any rule, regulation, or policy that may be
established from time to time for the conduct of the Company’s business,
including without limitation the Company’s Employee Handbook, codes of ethics,
or other employee guidelines of the Company or its subsidiaries; (iv) your act
or omission or commission by you in the scope of your employment (A) which
results in the assessment of a material civil or criminal penalty against you or
the Company, or (B) which in the reasonable judgment of the Company could result
in material harm to the Company; (v) your conviction of or plea of guilty or no
contest to any crime involving moral turpitude; or (vi) your willful engagement
in conduct known (or which should have been known) to be materially injurious to
the Company.


5.“Good Reason” means any of the following, without your written consent: (i) a
material diminution in your base salary or bonus opportunities or (ii) a change
by more than 50 miles in the geographic location at which you must perform your
duties and services; provided, however, that a termination by you for any of the
reasons listed in (i) and (ii) above shall not constitute termination for Good
Reason unless you shall first have delivered to the Company written notice
setting forth with specificity the occurrence deemed to give rise to a right to
terminate for Good Reason (which notice must be given no later than sixty (60)
days after the initial occurrence of such event), and the Company fails to cure
such event within 30 days after receipt of this written notice. Your employment
must be terminated for Good Reason within 120 days after the occurrence of an
event of Good Reason. Your resignation for Good Reason effectively constitutes
an involuntary separation from service within the meaning of Section 409A of the
Code and Treas. Reg. Section 1.409A-1(n)(2). Good Reason shall not include your
death or disability.





--------------------------------------------------------------------------------



6.Payment of Separation Pay; Tax Withholding. The Separation Pay payable to you
in the event of your Qualifying Termination shall be paid to you in lump sum
following the Qualifying Termination, less the amount of applicable federal,
state and local income and employment tax withholdings. The Separation Pay shall
be paid on the first payroll date following the expiration of the period during
which you may revoke the waiver and release required above.


7.Section 409A. The Separation Pay is intended to qualify for an exemption from
the requirements of Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations promulgated and other official guidance issued
thereunder (collectively, “Section 409A”), and this Agreement shall be
administered and interpreted consistent with such intent. Notwithstanding the
foregoing, the Company makes no representations that the Separation Pay is
exempt from Section 409A, and in no event will the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by you on account of non-compliance with Section 409A. Each payment
under this Policy shall be deemed to be a separate payment for purposes of
Section 409A. References to “termination of employment” and similar terms used
in this Agreement mean a “separation from service” within the meaning of Section
409A. In the event that you are a “specified employee” (within the meaning of
Section 409A and as determined by the Company) at the time of separation from
service, any compensation payable hereunder by reason of such separation of
service that would otherwise be paid during the six-month period immediately
following such separation from service shall instead be paid on the first day of
the seventh month following the separation from service if and to the extent
required to comply with Section 409A.


8.No Guarantee of Employment. Nothing in this Agreement will be construed as
granting you a right to continued employment or other service with the Company,
or to interfere with the right of the Company to discipline or discharge you at
any time.


9.Clawback. In the event that you breach any of the terms of this Agreement,
including without limitation Sections 2 and 3 of this Appendix, in addition to
and not in lieu of any other remedies that the Company may pursue against you,
no further payments of Separation Pay will be made to you pursuant to this
Agreement and you shall immediately repay to the Company all amounts previously
paid to you pursuant to this Agreement.


10.Company Successors and Assigns. This Agreement shall be binding upon the
Company and its successors and assigns. The Company shall use commercially
reasonable efforts to cause any successor (whether direct or indirect and
whether by purchase, lease, merger, consolidation, liquidation or otherwise) to
all or substantially all of the Company’s business and/or assets to assume and
agree to perform the obligations of the Company under this Agreement.


11.Benefits not Assignable. Except as otherwise provided herein or by law, no
right or interest granted to you herein shall be assignable or transferable, in
whole or in part, either directly or by operation of law or otherwise, including
without limitation by execution, levy, garnishment, attachment, pledge or in any
manner, and no attempted assignment or transfer thereof shall be effective. If
you are unable to care for your affairs, any Separation Pay due hereunder may be
made directly to your legal guardian or personal representative.


12.No Waiver. The failure by the Company or its agent to enforce any provision
of this Agreement at any time or from time to time, and with respect to any
person or persons, shall not be construed to be a waiver of such provision, nor
in any way limit the Company's or its agent's ability to enforce such provision
in any situation.


13.Severability. If part or all of any of the provisions of this Agreement shall
be held or deemed to be or shall in fact be inoperative or unenforceable as
applied in any particular situation, such



--------------------------------------------------------------------------------



circumstances shall not have the effect of rendering any other parts of the
provision at issue or other Agreement provisions invalid, inoperative or
unenforceable to any extent whatsoever.


14.Governing Law and Venue. This Agreement shall be construed in accordance with
the laws of the State of Texas without regard to the conflicts of law principles
thereof. The Federal and State courts in Harris County, Texas shall be the
proper venue for all disputes relating to this Agreement.


15.Headings. The headings used in this Agreement are for convenience of
reference only and will not control or affect the meaning or construction of any
of its provisions.

